Nixon, J.
The facts set forth on the petition, and which are not controverted by the receivers, would seem to bring the application *799within the principles that justify an allowance laid down by the supreme court in Burnham v. Bowen, 111 U. S. 776, S. C. 4 Sup. Ct. Rep. 675, and entitle the petitioners to an order upon the receivers to pay the claims out of the income of the road. If the road should have no income, after the payment of the running expenses, as I understand the fact to be, it may be doubtful whether an order should be entered to pay from the corpus of the property. But I express no opinion upon this last point, but respectfully refer it to the New York court, where the receivers were first appointed, and to which all such applications should be made. The relations of this court to the m.ain controversy I regard as of rather an ancillary character. An order will be signed directing the receivers to pay the claim out of the income, but not out of the corpus except upon the order of the supreme court of New York by which the principal receivership was created.